DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-3 and 6-17 is the inclusion of a method for characterizing properties of a rock sample obtained from a subterranean formation, comprising: 
performing an NMR measurement on the rock sample, wherein the rock sample comprises cuttings formed by drilling operations that use oil-based drilling fluid;
 	performing an IR spectroscopy measurement on the rock sample;
using results of the NMR measurement and results of the IR spectroscopy measurement to determine data representing at least one property of the rock sample; 
splitting cuttings obtained from the subterranean formation to provide a first lot of cuttings separate and distinct from a second lot of cuttings; 
performing the NMR measurement on the first lot of cuttings without cleaning the first lot of cuttings with a solvent that removes certain organic components from the first lot of cuttings; and 
performing the IR spectroscopy measurement on the second lot of cuttings after cleaning the second lot of cuttings with a solvent that removes certain organic components from the second lot of cuttings.


This in combination with the rest of the limitations of the claims 1-3 and 6-17 is found in all of claims but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 27-30 is the inclusion of a method for characterizing properties of a rock sample obtained from a subterranean formation, comprising: 
performing an NMR measurement on the rock sample ,wherein the rock sample comprises cuttings formed by drilling operations that use oil-based drilling fluid, and cleaning the cuttings to remove contaminants and certain organic components;      
performing an IR spectroscopy measurement on the rock sample; and 5Docket No.: IS17.1520-US-PCT 
using results of the NMR measurement and results of the IR spectroscopy measurement to determine data representing at least one property of the rock sample, wherein determining data representing at least one property of the rock sample comprises: 
i) analyzing results of the NMR measurements to determine data representing mass fractions of certain organic components in the rock sample; 
ii) processing results of the IR spectroscopy measurement and the data representing mass fractions of certain organic components in the rock sample of i) to obtain data representing a residuum IR spectrum representative of kerogen in the rock sample; and 
iii) analyzing the data representing the residuum IR spectrum of ii) to generate data that characterizes properties of kerogen in the rock sample, wherein the data that characterizes properties of kerogen in the rock sample of iii) is part of the data representing at least one property of the rock sample.  
This in combination with the rest of the limitations of the claims 27-30 is found in all of claims but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN S LEE/Primary Examiner, Art Unit 2852